16 So. 3d 1020 (2009)
Danny ANDERSON, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-4063.
District Court of Appeal of Florida, Fifth District.
September 4, 2009.
James S. Purdy, Public Defender, and David S. Morgan, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Bonnie Jean Parrish, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Danny Anderson appeals the order finding that he violated his community control. As there is competent, substantial evidence demonstrating Anderson's community control violation, we affirm. However, we remand the matter for entry of an amended revocation order specifying the conditions of community control that were violated. See Patt v. State, 876 So. 2d 1278 (Fla. 5th DCA 2004).
AFFIRMED AND REMANDED.
ORFINGER, LAWSON and COHEN, JJ., concur.